Citation Nr: 0010506	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for residuals of 
hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1943 to 
December 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision, dated in May 1998, 
of the Department of Veterans Affairs (VA), Montgomery 
Alabama, Regional Office (RO), which denied entitlement to a 
compensable evaluation for residuals of hepatitis.


REMAND

Initially, the Board notes that evidence was received and 
added to the claims file subsequent to the August 1998 
statement of the case, which has not been considered by the 
RO regarding his claim for entitlement to a compensable 
evaluation for hepatitis, and for which RO consideration has 
not been waived.  These records include private medical 
records spanning from 1974 through 1998, which were received 
by the RO in October 1998 and addressed in a June 1999 rating 
action concerning matters unrelated to the increased rating 
claim presently before the Board.  Also received and added to 
the claims file subsequent to the August 1998 statement of 
the case, were correspondence and brochures from the Red 
Cross concerning his hepatitis status.  These medical records 
and the Red Cross documents, which include references to his 
hepatitis status, have not been addressed by the RO in a 
supplemental statement of the case regarding his hepatitis 
claim.  VA Regulations provide that pertinent evidence 
accepted by the Board, which was not previously considered by 
the RO, must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran or his representative. 38 C.F.R. § 20.1304(c) 
(1999).  The record does not contain any document that could 
reasonably construed to be such a waiver.  

In addition, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended, and conducting 
a thorough and contemporaneous medical examination, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes that 
the VA examinations, to include a liver examination, were 
conducted in April 1998, prior to the addition of these 
medical records to the claims file.  Another VA examination 
should be scheduled, to include a review of the pertinent 
medical records now associated with the claims file.  

Finally, the Board notes that the veteran's VA-Form 9, 
substantive appeal of October 26, 1998, which in part 
expressed disagreement with the RO's denial of service 
connection for arthritis as secondary to hepatitis, satisfies 
the requirements for a Notice of Disagreement (NOD) with the 
RO's August 24, 1998 letter which notified him of a prior 
final denial of the same issue.  See 38 C.F.R. § 20.201 
(1999).  Accordingly, the RO is directed to process this 
claim for appellate review, to include issuance of a 
statement of the case.

The RO's failure to issue a statement of the case (SOC) 
regarding the foregoing matter of TDIU created a procedural 
defect which requires a remand under 38 C.F.R. § 19.9 (1999).  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following:

1. The veteran should be allowed to 
submit additional information relevant to 
the issues on appeal. All pertinent 
evidence should be associated with the 
claims file.

2.  The veteran should be issued a SOC on 
the issue of reopening a previously 
denied claim for entitlement to service 
connection for arthritis as secondary to 
service connected hepatitis.  As this 
claim has remained open and pending since 
the August 1998 notice of the prior 
denial, the SOC should discuss all the 
evidence generated since the initial 
claim was filed.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.

3.  Thereafter, the veteran should be 
scheduled for a VA gastrointestinal 
examination to ascertain the severity of 
his hepatitis disorder.  All indicated 
tests should be accomplished and all 
clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
In conducting the examination, the 
examiner should specifically describe any 
objective findings and subjective 
complaints, to include the frequency and 
degree of abdominal pain or other 
gastrointestinal disturbance; liver 
damage; fatigue; anxiety; depression.  
The examiner should specifically 
delineate any pathology found.  An 
opinion should be entered as to any 
gastrointestinal or psychiatric disorders 
found, specifically, regarding whether 
such findings are part of the service- 
connected hepatitis. If they are 
completely separate from the service- 
connected disorder, this too should be 
set forth. If separate from the service- 
connected disorder, care must be taken to 
differentiate symptoms due to the 
service-connected and nonservice- 
connected pathologies.  The examiner 
should present all findings and opinions 
and the reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issues on appeal.  If 
the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  The 
appeal as to the claim for entitlement to 
secondary service connection for 
arthritis will be returned to the Board 
following the issuance of the SOC only if 
it is perfected by the filing of a timely 
substantive appeal.  No action is 
required of the veteran until he is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


